Citation Nr: 1423033	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of left shoulder injuries.  

4.  Entitlement to service connection for unspecified results of overdose of pain medications.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's notice of disagreement was received in June 2006.  A statement of the case (SOC) was issued in April 2011, and a substantive appeal was received in May 2011.  The Veteran requested and was scheduled for a Board hearing at the RO in March 2013, which he was unable to attend.  In correspondence dated in March 2013, the Veteran's representative requested to hold the record open for 60 days to permit the submission of additional evidence.  In addition, a waiver of RO consideration of any additional evidence was submitted.  No additional evidence was received.

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of left shoulder injuries, the reopened claims of service connection for right and left knee disabilities, and Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A March 2003 Board decision denied reopening the service connection claim for bilateral knee disability because new and material evidence sufficient to reopen the claim had not been submitted.  The Veteran did not timely file an appeal and the decision became final.

2.  Certain new evidence received since the March 2003 Board decision relates to an unestablished fact necessary to substantiate his claim for service connection for bilateral knee disability.

3.  The Veteran does not have current disability or disease associated with overdose of pain medications.


CONCLUSIONS OF LAW

1.  The March 2003 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  New and material evidence has been received since the March 2003 Board decision to reopen the claim of entitlement to service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  Service connection for unspecified results of overdose of pain medications is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

Duty to Notify

Regarding the matter of new and material evidence and the reopening of the claims of service connection for right and left knee disabilities, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the matter will be addressed in a future merits decision after action on the issue is undertaken as directed in the remand section of this decision.

Regard the claims for service connection, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2004.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini,18 Vet. App. 112.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection for unspecified results of overdose of pain medication, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess, 19 Vet. App. 473.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Id.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Duty to Assist 

The Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, and post-service VA outpatient treatment records.  

The Board acknowledges that the Veteran has not been accorded a VA examination pertinent to his claims.  With respect to the claim for service connection for unspecified results of overdose of pain medications, an examination for the purpose of obtaining a nexus opinion is not needed because there is no medical evidence that the Veteran has a diagnosed disability that resulted from the alleged overdose.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  All evidence of record has been considered.  

Legal Criteria, Factual Background and Analysis

At the outset, the Board notes that it has reviewed all the evidence in the Veteran's claims file, including in Virtual VA, which contains pertinent documents and the Veterans Benefits Management System, which posted no records.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Petition to Reopen

The historical record shows that in a February 1972 rating decision (notice dated in March 1972) service connection for injuries to both knees was denied.  The Veteran did not appeal that determination and the decision became final.  38 U.S.C.A. § 7105(c).  In March 2000 he attempted to reopen the claims of service connection for injuries to both knees, but the RO denied the request in a September 2000 rating decision (notice dated in October 2000).  He perfected a timely appeal in the matter.  A March 2003 Board decision denied reopening the service connection claim for bilateral knee disability because new and material evidence sufficient to reopen the claim had not been submitted.  The Veteran did not timely file an appeal and the decision became final.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273(1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

It appears that the prior final denial (on the merits) was made on the basis that the Veteran's disability existed prior to service and was not aggravated by service.

Since the time of the final determination in the March 2003 Board decision the Veteran has submitted new evidence including an October 2004 written statement in support of his claims.  According to the Veteran, when he entered military service in June 1960 both knees where in "perfect condition."  He had surgery on his left knee prior to service (1956), and had not experienced any problems with it since surgery.  In fact, during boot camp in June 1960 he was one of the "top conditioned" recruits, and scored perfect his first training day.  In late June/early July 1960 during boot camp he performed over 2,500 squat jumps and the next morning he could not walk, due to swollen knees, and was sent to sick call and then to the San Diego Naval Hospital.  He was told that his "knees were a mess" and was offered a medical discharge, which he declined.  He was put on light duty, but was still required to do squat jumps.  When he completed boot camp his left knee was worse and he had problems with his right knee.  While at Camp Pendleton he was seen several times at sick call and given knee wraps.  He was able to tolerate his knee pain while performing duties as an aviation radar repairman, but when assigned to "mess duty," which required continual standing, his knees began swelling again.  Consequently he was sent to sick call and transferred to Camp Lejeune Naval Hospital for treatment (April/May 1963).  The doctors at Camp Lejeune Naval Hospital recommended medical discharge due to disability of the knees.  Postservice his knees continued to bother him and ultimately he underwent knee surgeries in 1965, 1968, and 1970; and reconstruction in 1972/1973.  In 1996 he began treatment for his knees at VA hospital in Portland, and according to the Veteran they have declared both knees are "completely ruined[.]"  

After reviewing the evidence received since the final Board decision of March 2003, the Board believes such evidence can be viewed as new and material.  The Veteran's statements concerning details and facts of problems with his knees and treatment for same in service are presumed to be credible, and material to unestablished facts necessary to substantiate his claims.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Under the low threshold guidance offered by the Court in Shade, the Board finds that new and material evidence has been received to reopen the claim.

Service Connection

The Veteran seeks service connection for unspecified results of an overdose of pain medication.  In an August 2004 (informal claim) statement, he specifically asserted that he had a bad reaction to drugs provided to him by a VA hospital.  He noted "overdose...100 mg/cc was 200 mg/cc caused steroidal rage."  He claims he was prescribed testosterone, an anabolic steroid, Vicodin (pain pills), and Prozac (mood control).  In addition, in October 2004 he stated he had left shoulder surgery at a VA hospital, and subsequently prescribed Vicodin (240 pills a month) and oxycodone (360 pills a month) for approximately one year.  He stated the "large drug use" contributed to his unemployment.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

38 U.S.C.A. §  1151 provides that where a Veteran suffers an injury or aggravation of an injury resulting in additional disability by reason of VA hospitalization or medical or surgical treatment, compensation shall be awarded in the same manner as if such disability were service connected.

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

The Board notes that the Veteran does not claim that the alleged overdose of medication is in any way related to an incident in service.  Notwithstanding, his service treatment records and service medical examination reports are devoid of any mention or allegation of an overdose of medication, or any disorder or injury resulting from medication overdose.  

Further, the Board notes that the Veteran has not claimed nor submitted any medical evidence of a disability or disease resulting from an alleged overdose.  The existence of a current disability or disease is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; Degmetich at 1332 (holding that interpretation of 38 U.S.C.A. §§  1110, 1131 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of disability or disease associated with medication overdose at any time during the appeal period.  Without evidence of a current diagnosis of an associated disorder, service connection for unspecified results of overdose of pain medication is not warranted.  

The Board acknowledges that the Veteran claims that he had a bad reaction to drugs prescribed by a VA hospital.  Even so it still remains, in this case, there is no clinical evidence that a disability or disease was caused as a result of the Veteran taking any such prescribed medication since he filed his claim.  Based on a review of the evidence, the Board concludes that service connection for unspecified results of overdose of pain medication is not warranted.  In the absence of evidence of a current disability or disease associated with an overdose of pain medication, the preponderance of evidence is against service connection for unspecified results of overdose of pain medication; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b).


ORDER

The Veteran's claim of entitlement to service connection for right knee disability has been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.

The Veteran's claim of entitlement to service connection for left knee disability has been reopened.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision.

Service connection for unspecified results of overdose of pain medications is denied.


REMAND

Before considering the claims of service connection for right and left knee disabilities on the merits, under the duty to assist additional evidentiary development is needed because the evidence of record is insufficient to decide the claims.  

In particular, VA examinations are needed to determine whether the current claimed disabilities are related to the Veteran's period of service.  In this regard, the Veteran has not been afforded a VA examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim of entitlement to service connection, there are four factors for consideration, which are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran had left knee surgery prior to entering service.  His May 1960 enlistment examination noted normal lower extremities on clinical evaluation.  In reporting his medical history at that time, the Veteran noted he had "Trick" or locked knee, and also noted he was in "perfect health[.]"  Service treatment records show he sought in-service treatment for both knees on numerous occasions.  In July 1962 he was diagnosed with recurrent dislocation of bilateral patella, cause unknown.  In May 1963 the Medical Board determined he was unfit for further military service by reason of physical disability (recurrent dislocation of bilateral patella).  Postservice the Veteran continued to have bilateral knee symptoms and under surgery in 1965, 1968 and 1970, and had reconstruction in 1972/1973.  As the evidence is sufficient to show that symptoms of a left knee disorder increased in severity during service and symptoms of a right knee disorder have persisted since service, a VA examination is necessary to establish the nature and etiology of the claimed disabilities.

Moreover, the RO should request additional records for association with the claims files.  In his October 2004 written statement in support of his claims, the Veteran noted he underwent surgical repair of his left shoulder in early 1964 at the Corvallis, Oregon hospital.  He had knee surgery in 1965, 1968 (in Radnor, Pennsylvania), 1970 (in San Diego, California), and reconstruction surgery in 1972 or 1973 at Emanuel Hospital in Portland, Oregon.  These records have not been associated with the Veteran's claims file.  However, the record does show that the Veteran did not provide releases for or identify information precisely enough for VA to obtain his private record.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence).  On remand, the RO should contact the Veteran and attempt to obtain information and releases to assist with obtaining such private medical records.

In October 2004, the RO sent the Veteran VCAA notice with regard to the claims he filed in August 2004, but did not address the Veteran's request to reopen the claim of entitlement to service connection for residuals of left shoulder injuries.  Thus, proper VCAA notice regarding this matter should be sent to the Veteran. 

The Veteran has claimed entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery.  He has also requested that the RO reopen a claim of entitlement to service connection for residuals of left shoulder injuries, which the Board is remanding for proper VCAA notice to be sent to the Veteran.  VCAA notice will accord the Veteran the opportunity to provide additional evidence to support his claim regarding the left shoulder.  As such, additional evidence regarding the left shoulder could impact the Veteran's claim for residuals of left shoulder surgery under 38 U.S.C.A. § 1151.  The record shows there may be records outstanding regarding the left shoulder.  For this reason, appropriate action  the RO regarding the request to reopen a claim of entitlement to service connection for residuals of left shoulder injuries issue is necessary before the Board may proceed with appellate review of the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that when a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice in accordance with Quartuccio, 16 Vet. App. 183 (identifying evidence to substantiate a claim of entitlement to service connection, and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess, 19 Vet. App. 473 (notice of the elements of the claim); and Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim), with respect to the claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of left shoulder injuries.

2.  The RO should request that the Veteran identify healthcare providers who treated him for the claimed left shoulder disability in 1964 and knee disabilities since 1965 and sign authorization for release of information (including the names, locations, and approximate dates).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of the above, the RO should schedule the Veteran for an appropriate VA examination of the knees.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should clearly report all examination findings and respond to the following:

a). Is any current knee disability causally related to the Veteran's active duty service, to include any in-service injuries? 

b). Was there an increase in severity of any preexisting knee disability during the Veteran's active duty service beyond the natural progression of that preexisting disability? 

A detailed rationale should be furnished for the opinion with reference, as appropriate, to pertinent evidence of record, to specifically include service treatment records.  

4.  In the interest of avoiding further remand, the RO should review the examination report and opinion to ensure it is responsive to the questions.

5.  After the development requested above has been completed, adjudicate the claims of service connection for right and left knee disabilities, whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of left shoulder injuries, and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of left shoulder surgery.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


